OPINION — AG — ** AGE LIMIT — SCHOOL — REFORMATORY ** (1) IT IS UNLAWFUL TO COMMIT OR RECOMMIT A MALE CHILD OVER THE AGE OF SIXTEEN (16) YEARS OF AGE TO A STATE TRAINING SCHOOL. (2) 10 Ohio St. 114.4 [10-114.4](B) APPLIES TO THE JUVENILE COURT OF TULSA COUNTY, OKLAHOMA; THAT IS, A MALE CHILD WHO HAS REACHED THE AGE OF OF SIXTEEN(16) YEARS MAY NOT BE THEREBY COMMITTED TO THE STATE TRAINING SCHOOL FOR BOYS. CITE: OPINION NO. JULY 19, 1049 — ADAMS, 10 Ohio St. 111 [10-111], 10 Ohio St. 114 [10-114], 20 Ohio St. 771 [20-771] (JUVENILE, REFORMATORY) (JAMES P. GARRETT)